DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Douglass on 04/30/2021.

The application has been amended as follows: 

Claim 1: Please replace claim 1 with the following:
1. 	A method for automatically activating closed captioning for a video stream, the method comprising: 
	receiving a video stream, the video stream including an audio portion and a video portion;
	decoding the audio portion of the video stream, the audio portion having a volume level;
	determining the volume level of the audio portion to dynamically generate an activation threshold and a deactivation threshold; 
the activation threshold; and
	activating the closed captioning for the video stream if the volume level is below the activation threshold for a first defined period of time; 
	determining the volume level of the audio portion while the closed captioning is activated; 
	comparing the volume level to the de-activation threshold; and 
	de-activating the closed captioning for the video stream when the volume level is above the de-activation threshold for a second defined period of time, wherein the de-activation threshold is more than the activation threshold.

Claim 3: Please cancel claim 3.
Claim 4: Please replace “claim 3” with “claim 1” at line 1.
Claim 5: Please replace “claim 3” with “claim 1” at line 1.
Claim 10: Please cancel claim 10.
Claim 12: Please replace claim 12 with the following:
12. 	A video processor for automatically activating closed captioning for a video stream containing an audio portion and a video portion, the video processor comprising: 
	a text generator which generates text for closed captioning information included in the video stream; 
	an audio decoder which decodes the audio portion, wherein the decoded audio portion has a volume level; 
	a volume level monitor which monitors the volume level of the audio portion from the audio decoder to dynamically generate an activation threshold and a deactivation threshold; and 
	a closed captioning activator which:
	determines the volume level is less than the activation threshold for a first defined period of time and, when the volume level is less than the activation threshold for the first defined period of time, instructs the text generator to provide the text for the closed captioning information with the video portion to a display, 
	determines the volume level when the text for the closed captioning information is being provided is more than the de-activation threshold for a second defined period of time, and when the volume level is more than the de-activation threshold for the second defined period of time, instructs the text generator to not provide the text for the closed captioning information with the video stream to the display, wherein the de-activation threshold is more than the activation threshold. 

Claim 14: Please cancel claim 14.
Claim 15: Please replace “claim 14” with “claim 12” at line 1.
Claim 17: Please replace claim 17 with the following:
17. 	A processor readable storage medium containing processor executable instructions that when executed by a processor cause the processor to automatically activate closed captioning for a video stream by: 
	receiving a video stream, the video stream including an audio portion and a video portion;
	decoding the audio portion of the video stream, the audio portion having a volume level;
	determining the volume level of the audio portion to dynamically generate an activation threshold and a deactivation threshold; 
	comparing the volume level to the activation threshold; and 
	activating the closed captioning for the video stream if the volume level is below the activation threshold for a first defined period of time;
	determining the volume level of the audio portion while the closed captioning is activated; 
	comparing the volume level to the de-activation threshold, wherein the de-activation threshold is more than the activation threshold; and 
	de-activating the closed captioning for the video stream if the volume level is above the de-activation threshold for a second defined period of time.



Allowable Subject Matter

Claims 1-2, 4-5, 9, 11-13, 15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 1, claim 12 and claim 17.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mountain (US 2014/0184905) teaches “Volume Level-Based Closed-Captioning Control”.
Garcia Navarro (US 2016/0330396) teaches “Apparatus, System and Methods for Providing Content When Loud Background Noise Is Present”.
Salvador (US 9852773) teaches “Systems and Methods for Activating Subtitles”.
Caliendo, JR. et al (US 2016/0014476) teaches “Intelligent Closed Captioning”.
Ganesan et al (US 2017/0125019) teaches “Automatically Enabling Audio-To-Text Conversion for a User Device Based on Detected Conditions”.
Feldman et al (US 2018/0027189) teaches “System, Methods, and Devices for Rendering In-Vehicle Media Content Based on Vehicle Sensor Data”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.